DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (U.S. 2011/0291116).

Regarding claim 1, Kang discloses a display device (Fig. 4; page 3, para [0056]), comprising:
	a first substrate (111, Fig. 4; page 3, para [0057]);
	a poly-silicon layer (132, Fig. 4; page 3, para [0057]) disposed on the first substrate (111, Fig. 4);
	a first metal layer (layer 155, Fig. 4; page 3, para [0059]) disposed on the poly-silicon layer (132, Fig. 4) and comprising a gate electrode (gate electrode 155, Fig. 4; page 3, para [0059]);
	a first insulating layer (140, Fig. 4; page 3, para [0052]) disposed on the first metal layer (140 disposed on bottom surface of the first metal layer 155, Fig. 4);
	a second insulating layer (160, Fig. 4; page 4, para [0059]) disposed on the first insulating layer (140, Fig. 4);
	a second metal layer (176 and 177, Fig. 4; page 3, para [0059]) covering a part of the second insulating layer (160, Fig. 4); and
	a light emitting diode unit (70, Fig. 4; page 2, para [0041]) electrically connected to a first portion of the second metal layer (first portion 177, Fig. 4),
	wherein a thickness of the second insulating layer under the second metal layer (such as a thickness of 160 between the bottom surface of 160 and upper protruding surface of 160 under the second metal layer portion 177, Fig. 4) is larger than a thickness of the second insulating layer uncovered with the second metal layer (such as a thickness of 160 between the bottom surface of 160 and upper surface of 160 uncovered by the second metal layer potion 177, Fig. 4).

Regarding claim 3, Kang discloses a display device with all the limitations above and further discloses wherein the light emitting diode unit (70, Fig. 4) comprises a first electrode (710, Fig. 4; page 3, para [0051]) electrically connected to the first portion of the second metal layer (first portion 177 of the second metal layer 176/177, Fig. 4).

Regarding claim 4, Kang discloses a display device with all the limitations above and further discloses wherein the gate electrode (155, Fig. 4) and the first electrode (710, Fig. 4) are at least partially overlapped.

Regarding claim 5, Kang discloses a display device with all the limitations above and further discloses a pixel defining layer (190, Fig. 4; page 4, para [0062]) disposed on the first electrode (710, Fig. 4), wherein the pixel defining layer (190, Fig. 4) comprises a pixel opening (opening portion of 190, Fig. 4), and a light emitting region (region comprising 70, Fig. 4; page 2, para [0041]) of the light emitting diode unit (70, Fig. 4) is defined by the pixel opening (opening portion of 190, Fig. 4).

Regarding claim 6, Kang discloses a display device with all the limitations above and further discloses wherein the gate electrode (155, Fig. 4) and the pixel opening (opening portion of 190, Fig. 4) are at least partially overlapped.

Regarding claim 7, Kang discloses a display device with all the limitations above and further discloses wherein the light emitting diode unit (70, Fig. 4) is an organic light emitting diode unit (page 2, para [0041]).

Regarding claim 8, Kang discloses a display device with all the limitations above and further discloses wherein the second metal layer (176 and 177, Fig. 4) comprises a second portion (176, Fig. 4) separated from the first portion (177, Fig. 4) of the second metal layer (176 and 177, Fig. 4), and a portion of the first metal layer (portion of 155, Fig. 4) and the second portion of the metal layer (second portion 176 of the metal layer 176/177, Fig. 4) are electrically connected (since portion of the first metal layer 155 is electrically connected to the second portion 176 of the second metal layer 177/176 via the first and second capacitor plates 158/178 of the capacitor 80, Figs. 3 and 4; page 3, para [0052, 0054]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Kang et al. (U.S. 2011/0291116) as applied to claim 1 above.

Regarding claim 2, Kang discloses a display device with all the limitations above but does not expressly disclose wherein a thickness of the second insulating layer (160, Fig. 4) uncovered with the second metal layer (thickness of 160 between the bottom surface of 160 and upper surface of 160 uncovered by the second metal layer potion 177, Fig. 4) is 10~95% of that under the second metal layer (thickness of 160 between the bottom surface of 160 and upper protruding surface of 160 under the second metal layer portion 177, Fig. 4).  However, Kang clearly discloses that the thickness of the second insulating layer (160, Fig. 4) under the second metal layer (thickness of 160 between the bottom surface of 160 and upper protruding surface of 160 under the second metal layer portion 177, Fig. 4) is larger than that uncovered with the second metal layer (thickness of 160 between the bottom surface of 160 and upper surface of 160 uncovered by the second metal layer potion 177, Fig. 4).  Furthermore, Examiner notes that one of ordinary skill in the art before the time of the effective filing of the claimed invention would have been led to configure the thickness of the second insulating layer uncovered with the second metal layer (thickness of 160 between the bottom surface of 160 and upper surface of 160 uncovered by the second metal layer potion 177, Fig. 4) to be 10~95%, such as ~95% of that under the second metal layer (thickness of 160 between the bottom surface of 160 and upper protruding surface of 160 under the second metal layer portion 177, Fig. 4) through routine experimentation and optimization.  One of ordinary skill in the art before the time of the effective filing of the claimed invention would have been motivated to configure the thickness of the second insulating layer uncovered with the second metal layer (thickness of 160 between the bottom surface of 160 and upper surface of 160 uncovered by the second metal layer potion 177, Fig. 4) to be ~95% of that under the second metal layer (thickness of 160 between the bottom surface of 160 and upper protruding surface of 160 under the second metal layer portion 177, Fig. 4) in order to obtain the benefits of minimizing the overall thickness of the layers of the display device.  Applicant has not disclosed that the range of 10~95% is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the product would possess utility using the configured thickness of the second insulating layer uncovered with the second metal layer (thickness of 160 between the bottom surface of 160 and upper surface of 160 uncovered by the second metal layer potion 177, Fig. 4) to be ~95% of that under the second metal layer (thickness of 160 between the bottom surface of 160 and upper protruding surface of 160 under the second metal layer portion 177, Fig. 4).  Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871